By the court.

Our statute of February 3, 1789,(1) enacts, that “where there are no children or child of the intestate, “the inheritance shall descend equally to the next of kin, “ in equal degree, and those who represent them. No person “ to be admitted as a legal representative of collaterals be- “ yond the degree of brothers’ and sisters’ children.” , It is very clear that the children of the deceased aunt take nothing in this case. They are beyond the degree of brothers’ and sisters’ children. 1 Pierre Williams 593, Bowers vs. Littlewood.— Lovelass on Wills 77. It is equally clear, that the uncles and aunts on the mother’s side are in this case as well entitled to a share as those on the father’s side. Our statute of descents is copied, in substance, from the English statute of distributions ;(2)and we never look to the source whence the estate was derived, to determine who shall inherit, except in cases where our statute has made that circumstance material. 1 P. Williams 53.—Lovelass on Wills 80. We are therefore of opinion, that the petitioner is entitled to two-eighth parts of the land.